DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19, line 3 should read in part “control unit is further configured to, perform[[ing]]”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fault display device” and “a device for determining…” in claims 12-13 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 12 and 19 recite the limitation “fault display device” which is interpreted under 112(f) as noted above. The specification fails to disclose what structure corresponds to the fault 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1
The claim recites the limitations "the exhaust gas tract" in line 2 and “the particle filter” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-13 are rejected by virtue of depending from rejected claim 1.

In Reference to Claim 4
	The indefiniteness stems from the recitation of “integrating the first heat flow curve and of the second heat flow curve”. It is unclear if the “integrating” is further 

In Reference to Claim 5
	The indefiniteness stems from the recitation of “a change in air ratio”. It is unclear as to what “air ratio” the claimed limitation is referring to (i.e.-fuel to air ratio, exhaust air ratio, etc).
For Examination purposes the claim will be read as “fuel to air ratio”.

In Reference to Claim 6
	The indefiniteness stems from the recitation of “a change in the stoichiometric air ratio”. It is unclear as to what “stoichiometric air ratio” the claimed limitation is referring to (i.e.-fuel to air ratio, exhaust air ratio, etc). Additionally, there is insufficient antecedent basis for this limitation in the claim.
For Examination purposes the claim will be read as “fuel to air ratio”.

In Reference to Claim 10
	The indefiniteness stems from the recitation of “an evaluation”. It is unclear if the “an evaluation” of claim 10 is the same or different “evaluation” introduced in claim 7.

In Reference to Claims 12 and 19
The claim limitation “fault display device”, of each claim respectively, invokes 35 U.S.C. 112(f) or pre-ASA 35 U.S.C, 112, sixth paragraph. However, the written 

Applicant may:

(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 

(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C, 132(a)); or

(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (0) and 2181.

In Reference to Claim 14
The claim recites the limitations "the exhaust gas tract" in line 2 and “the particle filter” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 15-19 are rejected by virtue of depending from rejected claim 14.

In Reference to Claim 18
	The indefiniteness stems from the recitations of “a change in air ratio” and “a change in the stoichiometric air ratio”. It is unclear as to what “air ratio” the claimed limitations is referring to (i.e.-fuel to air ratio, exhaust air ratio, etc). Additionally, there is insufficient antecedent basis for “the stoichiometric air ratio” limitation in the claim.
For Examination purposes the claim will be read as “fuel to air ratio”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-12, 14-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann et al. (DE 102005042843).
In Reference to Claim 1 (As Best Understood) 
(See Baumann, Figure 1)
Baumann et al. (Baumann) discloses:
	A method for determining a presence of a correct particle filter in the exhaust gas tract of a petrol-operated internal combustion engine (10), comprising the steps of:
determining a first exhaust gas temperature curve which occurs in the exhaust gas tract upstream of an installation position of the particle filter (15) (See Baumann, Paragraphs [0028]-[0029]); 

determining a first heat quantity by integration over a specific time of a first heat flow curve which is determined by a first exhaust gas mass flow, a first specific heat capacity and the first exhaust gas temperature curve (See Baumann, Paragraphs [0016] & [0053]); 
determining a second heat quantity by integration over the specific time of a second heat flow curve which is determined by a second exhaust gas mass flow, a second specific heat capacity and the second exhaust gas temperature curve (See Baumann, Paragraphs [0016] & [0053]); 
evaluating the first heat quantity and the second heat quantity in order to determine the presence of the correct particle filter. (See Baumann, Paragraph [0056]).

In Reference to Claim 2 (As Best Understood) 
(See Baumann, Figure 1)
Baumann discloses:
	wherein the first exhaust gas temperature curve is determined by a second temperature sensor which is arranged upstream of the installation position of the particle filter (15). (See Baumann, Paragraphs [0028]-[0029]).

In Reference to Claim 3 (As Best Understood) 
(See Baumann, Figure 1)

	wherein the first exhaust gas temperature curve is determined by a predefined temperature model. (See Baumann, Paragraph [0049]).

In Reference to Claim 4 (As Best Understood) 
(See Baumann, Figure 1)
Baumann discloses:
	further comprising integrating the first heat flow curve and of the second heat flow curve as soon as the first exhaust gas temperature curve has reached a specific first threshold value. (See Baumann, Paragraph [0011]).

In Reference to Claim 7 (As Best Understood) 
(See Baumann, Figure 1)
Baumann discloses:
	further comprising determining a ratio of the first heat quantity and the second heat quantity for evaluation. (See Baumann, Paragraph [0055]).

In Reference to Claim 8 (As Best Understood) 
(See Baumann, Figure 1)
Baumann discloses:
	further comprising providing a dividend of the ratio to be the difference between the first heat quantity and the second heat quantity; and providing a divisor of the ratio to be the first heat quantity. (See Baumann, Paragraph [0055]).

In Reference to Claim 9 (As Best Understood) 
(See Baumann, Figure 1)
Baumann discloses:
	further comprising: providing the ratio to be comparatively large if the particle filter is correctly installed in the installation position; and providing the ratio to be comparatively small if the particle filter is incorrectly installed in the installation position. (See Baumann, Paragraph [0057]).

In Reference to Claim 10 (As Best Understood) 
(See Baumann, Figure 1)
Baumann discloses:
further comprising: providing a comparison value stored in a memory of an engine control unit (ECU) (20) of the internal combustion engine (10); using the comparison value in an evaluation of the ratio. (See Baumann, Paragraphs [0026] & and [0034]).

In Reference to Claim 11 (As Best Understood) 
(See Baumann, Figure 1)
Baumann discloses:
providing a fault memory; and providing an entry into the fault memory if the evaluation of the first heat quantity and of the second heat quantity indicates that the 

In Reference to Claim 12 (As Best Understood) 
(See Baumann, Figure 1)
Baumann discloses:
	providing a fault display device; providing a signal emitted from the fault display device if the evaluation of the first heat quantity and of the second heat quantity indicates that the particle filter is not correctly installed in the installation position. (See Baumann, Paragraph [0057]).

In Reference to Claim 14 (As Best Understood) 
(See Baumann, Figure 1)
Baumann discloses:
A device for determining a presence of a correct particle filter in the exhaust gas tract of a petrol-operated internal combustion engine (10), the device comprising a control unit configured for: 
determining a first exhaust gas temperature curve which occurs in the exhaust gas tract upstream of an installation position of the particle filter (15) (See Baumann, Paragraphs [0028]-[0029]); 
measuring a second exhaust gas temperature curve by a first temperature sensor arranged downstream of the installation position of the particle filter (15) (See Baumann, Paragraph [0032]); 

determining a second heat quantity by integration over the specific time of a second heat flow curve which is determined by a second exhaust gas mass flow, a second specific heat capacity and the second exhaust gas temperature curve (See Baumann, Paragraphs [0016] & [0053]); and 
evaluating the first heat quantity and the second heat quantity in order to determine the presence of the correct particle filter. (See Baumann, Paragraph [0056]).
	
In Reference to Claim 15 (As Best Understood) 
(See Baumann, Figure 1)
Baumann discloses:
	wherein the first exhaust gas temperature curve is determined by a second temperature sensor which is arranged upstream of the installation position of the particle filter (15). (See Baumann, Paragraphs [0028]-[0029]).

In Reference to Claim 16 (As Best Understood) 
(See Baumann, Figure 1)
Baumann discloses:
	wherein the first exhaust gas temperature curve is determined by a predefined temperature model. (See Baumann, Paragraph [0049]).

In Reference to Claim 17 (As Best Understood) 
(See Baumann, Figure 1)
Baumann discloses:
	wherein the control unit (20) is further configured for integrating the first heat flow curve and of the second heat flow curve as soon as the first exhaust gas temperature curve has reached a specific first threshold value. (See Baumann, Paragraph [0011]).

In Reference to Claim 19 (As Best Understood) 
(See Baumann, Figure 1)
Baumann discloses:
	wherein if the evaluation of the first heat quantity and of the second heat quantity indicates that the particle filter (15) is not correctly installed in the installation position the control unit (20) is further configured to, performing at least one of providing an entry into a fault memory and providing a signal emitted from a fault display device. (See Baumann, Paragraph [0057]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5-6, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (DE 102005042843) in view of Jayachandran et al. (US 2010/0050608).
In Reference to Claim 5 (As Best Understood) 
Baumann et al. (Baumann) discloses the claimed invention except:
	Wherein the determining of the first heat quantity further comprises taking into account a change in the first specific heat capacity based on at least one of a change in the first exhaust gas temperature curve or a change in air ratio.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have accounted for a rate of temperature change in the upstream and downstream temperatures, as both references are directed towards exhaust emission systems with DPFs. One of ordinary skill in the art would have recognized that taking into account a rate of change of temperature upstream and downstream in the determining would allow for detection of a faulty, partially removed, or fully removed particulate filter. (See Jay, Paragraph [0035]).

In Reference to Claim 6 (As Best Understood) 
Baumann discloses the claimed invention except:
	the determining of the second heat quantity further comprises taking into account a change in the second specific heat capacity based on at least one of a change in the second exhaust gas temperature curve or a change in the stoichiometric air ratio.
Jayachandran et al. (Jay) discloses an exhaust emission system with a DPF. (See Jay, Abstract). Jay discloses utilizing a change in rate of temperature change upstream and downstream of a particulate filter. (See Jay, Paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have accounted for a rate of temperature change in the upstream and downstream temperatures, as both references are directed towards exhaust emission systems with DPFs. One of ordinary skill in the art would have 

In Reference to Claim 13 (As Best Understood) 
Baumann discloses the claimed invention except:
	further comprising: providing a device for determining a presence of the particle filter in the exhaust gas tract of a petrol-operated internal combustion engine.
Jayachandran et al. (Jay) discloses an exhaust emission system with a DPF. (See Jay, Abstract). Jay discloses a device for determining a presence of the particle filter by utilizing a change in rate of temperature change upstream and downstream of a particulate filter. (See Jay, Paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have accounted for a rate of temperature change in the upstream and downstream temperatures, as both references are directed towards exhaust emission systems with DPFs. One of ordinary skill in the art would have recognized that taking into account a rate of change of temperature upstream and downstream in the determining would allow for detection of a faulty, partially removed, or fully removed particulate filter. (See Jay, Paragraph [0035]).

In Reference to Claim 18 (As Best Understood) 
Baumann discloses the claimed invention except:

Jayachandran et al. (Jay) discloses an exhaust emission system with a DPF. (See Jay, Abstract). Jay discloses utilizing a change in rate of temperature change upstream and downstream of a particulate filter. (See Jay, Paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have accounted for a rate of temperature change in the upstream and downstream temperatures, as both references are directed towards exhaust emission systems with DPFs. One of ordinary skill in the art would have recognized that taking into account a rate of change of temperature upstream and downstream in the determining would allow for detection of a faulty, partially removed, or fully removed particulate filter. (See Jay, Paragraph [0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sawada, Liu, Santillo, and Willimowski show devices in the general state of the art of invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.